Citation Nr: 1233260	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from January 1977 to August 1977, November 1986 to February 1987, and from April 23, 1991 to April 27, 1991.  He also served with the Air Force Reserve with the following periods of active duty for training (ACDUTRA): April 13, 1998 to May 21, 1998; May 4, 1999 to May 8, 1999; October 6, 1999 to October 10, 1999; November 15, 1999 to November 19, 1999; June 2, 2001 to June 16, 2001; and September 8, 2003 to September 15, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for prostatitis.  

In July 2009 the Board denied the Veteran's claim for service connection for prostatitis, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in April 2011 and May 2011 Order, the Court set aside the Board's July 2009 determination and remanded the claim to the Board.

In November 2011 the Board remanded the claim to the RO for further development, consistent with the Court's memorandum decision and Order.  The development has been completed, and the case is before the Board for final review.


FINDING OF FACT

Prostatitis did not have its onset in service, including during a period of ACDUTRA, and the most probative evidence fails to link the current disorder to service.




CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the types of evidence that impact those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, fee-basis and VA examination reports, and lay statements from the Veteran, a buddy, his former representative, and his attorney. 

In addition, the actions requested in the prior remand have been undertaken.  Additional private treatment records were requested and obtained, and the Veteran was provided with a VA urological examination and medical opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran participated in the claims process by identifying private treatment records and submitting argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  In addition, the Veteran has been represented by his attorney.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file, including the paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

The Veteran's claim for service connection for "prostatic tissue, prostate" was received in August 2005.  He indicated that his disability began in February 1999 at Dover Air Force Base.  In a statement in support of his claim, he reported that he was diagnosed with prostatitis in 1999 and continued to have elevated PSA (prostate specific antigen) levels since then.  He stated that while he was in the Reserves, he was denied for worldwide duty because of this condition.

The Veteran's first period of ACDUTRA service was from April 13, 1998 to May 21, 1998.

The Veteran's service records reflect that he underwent a routine physical examination during his Reserve service in December 1998.  In the report of medical history associated with the examination, the Veteran did not complete the middle column of the form, which listed numerous symptoms or medical problems, including frequent or painful urination.  However, a physician's summary noted that a review of symptoms was negative.  The medical examination report indicated that the genitourinary system was normal on clinical evaluation.  A blood serum laboratory report from the same day revealed an elevated PSA level.

A chronological record of medical care reflects that letters were sent to the Veteran in February and March 1999 notifying him of a high PSA level and advising him to have a prostate evaluation as soon as possible.  In a March 1999 telephone note, the Veteran stated that he did not receive the letters; he was advised to immediately call a civilian doctor regarding the high PSA issue.  An April 1999 note from H. K., M.D., indicated that the Veteran was seen in March 1999 and started on Bactim DS.

The second period of ACDUTRA service was from May 4, 1999 to May, 8, 1999.

In an initial visit with a private urologist, J. A., M.D., on May 14, 1999 for evaluation of elevated PSA, the Veteran reported that he was asymptomatic without history of urinary tract infections, prostatitis, family history of prostate cancer, or bone pain or weight loss.  The impression was elevated PSA, and the plan included discussion of the pros and cons of biopsy.  On May 26, 1999, Dr. J. A. performed a prostate biopsy.  In a June 1, 1999 prostate biopsy follow-up note, Dr. J. A. indicated that the phone report was that there was no evidence of malignancy on either side.  Dr. J. A. noted that one lobe had areas of chronic prostatitis, which could explain the Veteran's PSA level.  The June 2, 1999 pathological diagnosis was benign prostatic tissue of the left lobe and benign prostatic tissue with focal acute inflammation on the right lobe; the microscopic findings were reported as focal mild acute inflammation within a few glands.  

The Veteran's Reserve treatment records reflect ongoing monitoring of his PSA levels.  In a June 2000 treatment note, Dr. J. A. summarized that the Veteran had chronic prostatitis on his prostate biopsy, which may have explained his elevated PSA level.  The impression was history of prostatitis.  In an April 2001 memorandum, Dr. J. A. reported that the Veteran was seen in 1999 for a history of elevated PSA and underwent ultrasound and biopsy of the prostate, which was totally benign.  He added that subsequent follow up PSA in June 2000 was 3.8, which was completely normal with no evidence of prostate cancer.  In a June 2001 treatment note, Dr. J. A. again noted that the Veteran underwent a prostate biopsy two years ago, which was benign except for some chronic prostatitis symptoms.  The impression was elevated PSA by history.  In treatment notes dated in June 2002, December 2002, and June 2003, the Veteran denied urologic or voiding complaints.  The impression was elevated PSA and history of elevated PSA in June 2003.  None of the records showed evaluation or treatment for prostatitis.

In a June 2004 yearly follow-up note, the impression was history of elevated PSA.  The Veteran did not report any urologic or voiding problems.  

In a June 2005 follow-up note, Dr. J. A. reported that the Veteran had a long history of elevated PSA, but he had no family history of prostate cancer and no history of prostatitis.  Dr. J. A. indicated that there was a significant jump in the Veteran's PSA level and planned to re-check it in four months.  Subsequent treatment records from Dr. J. A. reflect ongoing monitoring of the Veteran's PSA levels; they do not document complaints, diagnosis, or treatment for prostatitis.

In a buddy statement received in October 2005, W. F. reported that he had known the Veteran since the early 1990s and that he and the Veteran were scheduled to go overseas for their annual tour in the summer of 1999; however, two weeks prior to the tour the Veteran told him that he had been replaced because his PSA count was higher than the Air Force requirement and he was no longer qualified to go on worldwide tours.  W. F. stated that [the summer of 1999] was the first time that he was aware of the Veteran's condition.

The Veteran was afforded a VA fee-basis examination in April 2006.  He recalled that after elevated PSA was discovered in June 1999, a biopsy was performed and revealed prostatitis.  He complained of nocturia approximately two times per night, occasional urgency, and stated that he urinates approximately every two hours during the day.  Prostate examination was reported as normal, and labs were reported as clinically insignificant with the exception of turbid urine.  The diagnosis was chronic prostatitis.  The examiner noted that subjective factors included history, and objective factors included laboratory reports.  The examiner summarized that a prostate problem was the reason for the appointment, but there was no abnormality noted on this examination except turbid urine.

In an April 2006 private treatment record nine days later, the Veteran returned for follow-up of a long history of elevated PSA.  Dr. J. A. reported that biopsy showed some mild chronic prostatitis.  The Veteran denied symptoms or problems since his last visit.  The impression was history of chronic prostatitis and elevated PSA.

In a letter dated in October 2006, Dr. J. A. stated that he had followed the Veteran since 1999 for a history of elevated PSA, which was evidently initially picked up while he was on active duty with the Air Force in 1998.  He reported that a prostate biopsy at the time showed chronic prostatitis, but no evidence of malignancy.  He summarized that the Veteran had an elevated PSA discovered while on active duty, prostate biopsy showed chronic prostatitis changes rather than malignancy, and that he continues to have an on-going elevated PSA secondary to the chronic prostatitis changes that were diagnosed while on active duty.

In the substantive appeal received in December 2006 on behalf of the Veteran, his former appointed representative emphasized that the Veteran had numerous PSA level tests conducted during his Reserve service that were always elevated.  The representative also asserted that the denial of service connection was totally erroneous because the nexus statement from the Veteran's doctor "states that these elevated levels of PSA has [sic] manifested themselves in the chronic prostatitis that he suffers from today."

In an October 2007 treatment note, the Veteran denied any new voiding symptoms, and Dr. J. A. indicated that the Veteran has had no prostatitis or hematuria.

In a March 2008 statement, the Veteran's former representative argued that the records clearly showed that the Veteran developed prostatitis during his Air Force Reserve service, and because he had multiple periods of active duty for training, it is at least as likely as not that his prostatitis began during one of those periods.

As noted in the Introduction, the Board denied the claim for service connection in a July 2009 decision, and that decision was vacated by the Court because the Board erred by not returning the April 2006 VA examination for further explanation as it failed to offer an opinion as to the etiology of the Veteran's prostatitis.  

In an October 2010 treatment note, Dr. J. A. noted that the Veteran's long history of elevated PSA started when he was on active duty.  He reported that as the Veteran has gotten older, he has also developed mild BPH (benign prostatic hypertrophy) symptoms, indicating that the Veteran said he gets up 0-1 times at night.  Dr. J. A. added that the Veteran is on no medicines for his prostate, but the Veteran did not believe he needed them at this time.  The impression was long history of elevated PSA and early BPH with nocturia.  The impression of a November 2010 renal ultrasound included enlarged prostate.

In correspondence received in October 2011, the Veteran's attorney suggested that service connection for prostatitis should be granted because if the prostate biopsy following the discovery of the elevated PSA level had been performed four weeks earlier [during the period of ACDUTRA from May 4, 1999 to May 8, 1999] or four months later [during the period of ACDUTRA from October 6, 1999 to October 10, 1999], prostatitis would have been diagnosed during one of those periods of ACDUTRA, and service connection would be warranted. 

An October 2011 progress note detailed the Veteran's long history of variable PSAs.  Dr. J. A. indicated that the Veteran has had no prostatitis, urinary tract infections, hematuria, nocturia, frequency or urgency.  The impression was elevated PSA.

During a May 2012 VA examination, the Veteran described painful orgasms, nocturia three times per night, and voiding 20 times per day.  He did not recall ever having diagnostic cystoscopy and stated that he last took medication for prostatitis or benign prostatic hypertrophy in 2000.  The diagnosis included history of chronic prostatitis, no current treatment.  In a May 2012 addendum, the examining urologist noted the Veteran's periods of service and indicated that there was no available medical record of evaluation or treatment for chronic prostatitis during the above periods of active duty service.  He then inferred that there was no association to support the claim.  The examiner elaborated that if, for example, a medical visit had occurred during a period of ACDUTRA, which could be chronologically linked to some activity or exposure during the ACDUTRA, then a causal association might be possible to support the claimant's service connected entitlement.  The examiner stated that the diagnosis of chronic prostatitis is supported by prostate biopsy [results reported on] June 2, 1999.  The examiner concluded that there was insufficient data in the available record to draw a conclusion as to the causality of the claimant's chronic prostatitis.

In a second May 2012 addendum three days later, the examining urologist reiterated that a complete file review failed to show any evaluation or treatment for chronic prostatitis during the periods of active duty or ACDUTRA.  He explained that without a record of evaluation or treatment for chronic prostatitis during the periods of active duty or ACDUTRA, there is no evidence to support the claim for benefits.  He stated that it would be speculative at best to allege that there is a causal or exacerbative association between his military service and his chronic prostatitis.  The examiner concluded that while the diagnosis of chronic prostatitis was supported by prostate biopsy done [in May] 1999, there was insufficient data in the available record to draw a conclusion as to the causality of the claimant's chronic prostatitis.

After reviewing the medical and lay evidence of record, the Board concludes that service connection for prostatitis is not warranted.  

Initially, the Board acknowledges that the Veteran is competent to describe symptoms that may be associated with prostatitis such as urologic or voiding problems that may have occurred during or after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, he is not competent to diagnose prostatitis as such requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, the Veteran's prostatitis was diagnosed microscopically after a prostate biopsy, and he contemporaneously reported that he was asymptomatic.  In addition, prostatitis can have many causes, and determining the etiology of prostatitis requires medical expertise to determine.  Accordingly, the Veteran's opinion that his prostatitis was incurred during his ACDUTRA service, particularly the first period between April 13, 1998 and May 21, 1998 or the second period between May 4, 1999 and May 8, 1999, is of minimal probative value.    

Here, competent medical evidence reflects that following the discovery of an elevated PSA in December 1998 during a Reserve service examination, the Veteran underwent prostate biopsy, and the June 2, 1999 pathology report indicated that microscopic findings revealed focal mild acute inflammation within a few glands, or prostatitis.  The Veteran's private urologist, who had monitored his PSA levels since May 1999, indicated in June 1999 and June 2000 that the prostatitis found on prostate biopsy could or may have explained the Veteran's [initial] elevated PSA level.  In other words, the Veteran could have had prostatitis in December 1998 when the elevated PSA was discovered.  Still, whether prostatitis was present in December 1998 or diagnosed in June 1999 after the May 26, 1999 biopsy, neither discovery was made during a period of ACDUTRA service.

In summary, the issue here is whether prostatitis was incurred in or caused by the period of ACDUTRA service immediately preceding the December 1998 Reserve examination, which was from April 13 to May 21, 1998, or during the period immediately preceding the May 26, 1999 biopsy, which was from May 4 to May 8, 1999.  Alternatively, service connection for prostatitis is warranted if the evidence shows that the prostatitis diagnosed on June 2, 1999 was aggravated during any of the subsequent periods of ACDUTRA service.

The only medical opinions addressing the relationship between the current prostatitis disability and service are from the Veteran's private urologist and the May 2012 VA urologist.

The Board finds that the October 2006 medical opinion from Dr. J. A. is of little probative value because the ultimate conclusion that an elevated PSA, which led to the discovery of underlying prostatitis, was diagnosed on active duty is contradicted by the service records and medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In fact, the medical evidence reflects that elevated PSA was first discovered during a December 1998 Reserve examination after the first, but before the second, ACDUTRA period.  The May 26, 1999 prostate biopsy and June 2, 1999 pathology report that revealed prostatitis were both dated after the second ACDUTRA period.  Dr. J. A. did not provide any opinion as to whether or how the initial elevated PSA and subsequent prostatitis diagnosis, which he believed could have explained the elevated PSA, were otherwise etiologically related to or aggravated by any period of service.    

The Board also considered the opinion of the May 2012 VA urologist, who was unable to reach a conclusion as to whether the Veteran's prostatitis was incurred in or caused by any period of service, or whether there was an "exacerbative association" between prostatitis and any period of ACDUTRA service after prostatitis was diagnosed.  

The Board notes that in Jones v. Shinseki, the Court has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Here, the Board finds that the examination and opinions of the May 2012 examiner are adequate because the examiner explained why he was unable to opine as to the causality or any exacerbation of the Veteran's prostatitis.  Specifically, the first addendum to the examination report reflects that the urologist noted each period of the Veteran's military service, including the periods of ACDUTRA, and he characterized the Veteran's service as brief and intermittent.  The examiner also noted that after a complete file review, there was no record of evaluation or treatment for chronic prostatitis during those periods, explaining that a medical visit during a period of ACDUTRA may have provided a causal association and supported the claim for service connection.

Again, when the Veteran first presented for evaluation of elevated PSA by Dr. J. A. on May 14, 1999, the Veteran reported that he was asymptomatic, and he denied a history of urinary tract infections, prostatitis, family history of prostate cancer, or bone pain or weight loss.  Moreover, the Veteran denied or did not report urologic or voiding complaints in PSA follow-up evaluations with Dr. J. A.  While a June 2001 treatment note authored by Dr. J. A. noted that the Veteran underwent a prostate biopsy two years ago, which was benign except for "some chronic prostatitis symptoms," the June 2001 reference to chronic prostatitis symptoms two years earlier in 1999 appears to be contradicted by the May 1999 treatment note previously authored by Dr. J. A., which documented  the Veteran's contemporaneous report that he was asymptomatic and did not identify any prostatitis symptoms at that time.  Notably, the first specific urologic or voiding symptom that the Veteran reported - other than during the April 2006 VA fee-basis examination - was in October 2010 when the Veteran described some nocturia to Dr. J. A.    

In other words, the service treatment records do not show any complaints, evaluation, or treatment for prostate or urologic problems before the December 1998 discovery of elevated PSA; and neither the Veteran nor his former representative or current attorney has presented or identified other medical evidence or lay evidence indicating that prostatitis or symptoms of prostatitis began during a particular period of ACDUTRA service or that prostatitis was aggravated during any other period of ACDUTRA service.  The October 2005 buddy statement attests to the effects that the discovery of an elevated PSA had on the Veteran's opportunity to serve overseas; however, it does not provide probative information related to the onset of prostatitis.  In conclusion, the Board finds that the May 2012 VA examiner has "indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones, 23 Vet. App. at 390.

The bottom line is that the Veteran's prostatitis was discovered by microscopic examination after prostate biopsy in 1999, and the Veteran contemporaneously reported he was asymptomatic, he denied a history of prostatitis, and he denied urologic or voiding symptoms for many years thereafter.  Accordingly, under these circumstances, the Board accepts the May 2012 VA examiner's opinion that there is insufficient data to draw a conclusion without speculation as to the causality of the Veteran's current prostatitis disability or an exacerbative association between his military service and prostatitis.  

For the foregoing reasons, the claim for service connection for prostatitis must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostatitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


